—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of possessing money in violation of a prison disciplinary rule after a $5 bill was found in his eyeglass case. According to the misbehavior report, the money was discovered while his belongings were being packed in connection with a cell move. While petitioner denied that the money was his and claimed that the money had been planted, the Hearing Officer was free to credit the information contained in the misbehavior report (see, Matter of Knowles v Coombe, 236 AD2d 659), which provided substantial evidence to support the determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Furthermore, any contentions raised by petitioner stemming from an alleged unauthorized search of his cell are misplaced and inapplicable. Petitioner’s remaining contentions, including his assertion of Hearing Officer bias, have been examined and found to be without merit.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.